 

Exhibit 10.1
 
SETTLEMENT AGREEMENT
 
This SETTLEMENT AGREEMENT is made and entered into as of April 16, 2018 (the
“Agreement”) by and among Command Center, Inc., a Washington corporation (the
“Company”), Ephraim Fields (the “Investor” or a “Participant” as defined below)
and each of the other parties listed on Exhibit A hereto (each, a “Participant”
and collectively with the Investor, the “Participants”). The Company and the
Participants are each referred to herein as a “Party” and collectively, the
“Parties.”
 
WHEREAS, the Participants beneficially own the number of shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), listed on Exhibit
A hereto;
 
WHEREAS, on November 24, 2017, the Company filed a preliminary proxy with the
Securities and Exchange Commission (the “SEC”) nominating and recommending for
election seven director candidates (the “Company Proxy Statement”) for election
to the Company’s Board of Directors (the “Board”) at the Company’s annual
meeting of shareholders in fiscal year 2018 (including any adjournment thereof,
the “Annual Meeting”);
 
WHEREAS, on November 29, 2017, Ephraim Fields (“Fields”), Keith Rosenbloom,
Lawrence F. Hagenbuch, Randall Bort and Sean Gelston filed a preliminary proxy
statement with the SEC nominating and recommending for election five director
candidates (the “Fields Proxy Statement”) for election to the Board at the
Annual Meeting; and
 
WHEREAS, the Company and the Participants have reached an agreement with respect
to certain matters related to the Annual Meeting, including the Company Proxy
Statement and the Fields Proxy Statement and certain other matters, as provided
in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
 
Section 1. Settlement Covenants.
 
(a) Nomination of New Directors.
 
(i) The Participants and the Company hereby acknowledge and agree that the Board
will (1) appoint Lawrence F. Hagenbuch (the “Investor Nominee”) to the Board
effective upon execution of this Agreement and (2) nominate the following slate
of directors to be voted upon by shareholders at the Annual Meeting: the
Investor Nominee, Richard K. Coleman, Jr., Steven Bathgate, Steve Oman, R. Rimmy
Malhotra, JD Smith and Galen Vetter. The Company shall use its reasonable best
efforts to solicit the vote of shareholders of the Company to elect to the Board
such slate of directors.
 
 
1

 
 
(ii) If the Investor Nominee is unable to serve as a director of the Company due
to death or incapacity prior to the Company’s annual meeting of shareholders in
fiscal year 2019, then the Investor shall be entitled to recommend a replacement
director candidate to fill the resulting vacancy; provided that any such
substitute person so recommended shall be reasonably acceptable to the Company
and shall (a) qualify as “independent” pursuant to the NASDAQ listing standards
and the rules and regulations of the SEC; (b) satisfy the publicly disclosed
guidelines and policies with respect to service on the Board of Directors; and
(c) agrees to be bound by all policies, codes and guidelines generally
applicable to directors of the Company. The Company shall make its
determinations regarding whether such proposed replacement director is
acceptable and meets the foregoing criteria within five calendar days after
representatives of the Company have conducted customary in-person interview(s)
of such proposed replacement director candidate (such determination not to be
unreasonably withheld). The Company shall conduct such interviews as promptly as
practicable, but in any case, assuming reasonable availability of the proposed
director candidate, within five calendar days after the Investor’s submission of
such proposed replacement director candidate’s credentials. The Company shall
take such actions as necessary to appoint such replacement director candidate to
the Board of Directors no later than five calendar days after Board approval. If
the Company does not elect such replacement director candidate to the Board of
Directors pursuant to this Section, the Company and the Investor shall continue
to follow the procedures of this Section until a replacement director candidate
is elected to the Board.
 
(b) No Increase in Board Size. The Company agrees to nominate no more than seven
directors for election at the Annual Meeting, all of whom will be nominated to
serve a one-year term. The Company agrees not to increase the size of the Board
until the annual meeting of shareholders in fiscal year 2019.
 
(c) Proxy Solicitation. The Participants and the Company hereby acknowledge and
agree that immediately following the execution hereof, the Participants will not
solicit proxies for any purpose, including in support for the Fields Proxy
Statement, and will publicly announce that they are supporting the election of
the directors nominated by the Board.
 
(d) Director Fiduciary Duties; Duty of Confidentiality. The Participants
understand and acknowledge that the Investor Nominee, in his or her capacity as
a director of the Company, will (i) owe fiduciary duties to the Company and its
shareholders and (ii) be subject to corporate governance guidelines and other
policies of general application to all directors, which duties and policies
include a duty of confidentiality. The Participants agree to respect the
foregoing duties, agree not to induce the Investor Nominee to violate any such
duties and agree not to accept from the Investor Nominee any confidential
information of the Company.
 
(e) Expenses. The Company will reimburse the Participants for their actual
out-of-pocket expenses incurred in connection with their nomination of director
candidates and related matters, in an amount not to exceed $100,000, within ten
business days of receiving reasonably satisfactory documentation with respect to
such expenses.
 
 
 
2

 
 
Section 2. Annual Meeting.
 
At the Annual Meeting, the Participants agree to vote by proxy and vote all
shares of Common Stock beneficially owned by each Participant and its Affiliates
in favor of the election of directors nominated by the Board. Such proxy will be
voted in accordance with this Agreement as soon as practicable with respect to
the Annual Meeting.
 
Section 3. Standstill.
 
(a) Each Participant agrees that, from the date of this Agreement until the
expiration of the Standstill Period, neither it nor any of its Affiliates or
controlled Associates will, and it will cause each of its Affiliates and
controlled Associates not to, directly or indirectly, in any manner, acting
alone or in concert with others:
 
(i) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or otherwise) or any notice of
nomination or other business for consideration, or nominate any candidate for
election to the Board other than as expressly permitted by this Agreement;
 
(ii) engage in, directly or indirectly, any “solicitation” (as defined in Rule
14a-1 of Regulation 14A) of proxies (or written consents) or otherwise become a
“participant in a solicitation” (as such term is defined in Instruction 3 of
Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other person to take any such actions, or seek to advise,
encourage or influence any other person with respect to the voting of the Common
Stock (including any withholding from voting) or grant a proxy with respect to
the voting of the Common Stock or other voting securities to any person other
than to the Board or persons appointed as proxies by the Board;
 
(iii) seek to call, or to request the call of, a special meeting of the
Company’s shareholders, or make a request for a list of the Company’s
shareholders or for any books and records of the Company;
 
(iv) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than to the
extent such a group may be deemed to result with the Company or any of its
Affiliates or controlled Associates as a result of this Agreement;
 
(v) vote for any nominee or nominees for election to the Board, other than those
nominated or supported by the Board;
 
(vi) seek to place a representative or other Affiliate, Associate or nominee on
the Board or seek the removal of any member of the Board or a change in the size
or composition of the Board;
 
 
 
3

 
 
(vii) other than (A) with the consent of the Board, (B) pursuant to a process
authorized by the Board or (C) following the public announcement with respect to
a transaction as described in clause (A) of the following paragraph proposed by
the Company that requires a vote of the shareholders, acquire or agree, offer,
seek or propose to acquire, or cause to be acquired, ownership (including
beneficial ownership) of any of the assets or business of the Company or any
rights or options to acquire any such assets or business from any person;
 
(viii) other than (A) with the consent of the Board, (B) pursuant to a process
authorized by the Board or (C) following the public announcement with respect to
a transaction as described in clause (A) of the following paragraph proposed by
the Company that requires a vote of the shareholders, seek, propose or solicit,
negotiate with, or provide any information to any person with respect to, a
merger, consolidation, acquisition of control or other business combination,
tender or exchange offer, purchase, sale or transfer of assets or securities,
dissolution, liquidation, reorganization, change in structure or composition of
the Board, change in the executive officers of the Company, change in capital
structure, recapitalization, dividend, share repurchase or similar transaction
involving the Company, its subsidiaries or its business, whether or not any such
transaction involves a change of control of the Company;
 
(ix) disclose publicly, or privately in a manner that could reasonably be
expected to become public, any intention, plan or arrangement inconsistent with
the foregoing;
 
(x) take any action challenging the validity or enforceability of any provisions
of this Section 3; or
 
(xi) enter into any agreement, arrangement or understanding concerning any of
the foregoing (other than this Agreement) or encourage or solicit any person to
undertake any of the foregoing activities.
 
Notwithstanding anything to the contrary in this Agreement, including this
Section 3, nothing in this Agreement shall be deemed to prohibit the
Participants from (A) voting for or against (1) any acquisition of any material
assets or businesses of the Company or any of its subsidiaries, (2) any tender
offer or exchange offer, merger, acquisition or other business combination
involving the Company or any of its subsidiaries, or (3) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries; (B) communicating privately
with the Board or management of the Company regarding any matter (it being
understood that the Board and management are not required to respond); (C)
making any public statement or announcement with respect to a transaction as
described in clause (A) of this paragraph (1) proposed by the Company that
requires a vote of the shareholders and that is publicly announced by the
Company after the date of this Agreement or (2) proposed by the Investor that
requires a vote of the shareholders to be consummated and that complies with
this Agreement; or (D) voting for or against any matter requiring shareholder
approval other than with respect to the election of directors nominated by the
Board.
 
 
4

 
 
(b) For the avoidance of doubt, and notwithstanding anything herein to the
contrary, nothing in this Section 3 or elsewhere in this Agreement shall be
deemed to in any way restrict, limit or prevent (i) the Participants from
responding to or complying with a validly instituted legal process that the
Participants did not initiate, encourage, aid or abet; (ii) the Participants
from communicating, on a confidential basis, with their attorneys, accountants
or financial advisors; (iii) the Participants from (A) bringing litigation, in
good faith, to enforce the provisions of this Agreement or (B) making
counterclaims, in good faith, with respect to any proceeding initiated by, or on
behalf of, the Company against the Participants with respect to this Agreement
or the Participants from purchasing, selling or tendering any shares of the
Company.
 
(c) Participants agree that any non-public information provided by the Company
or any of the Company Representatives shall be kept confidential and not
disclosed to any third party, except to the Participant Representatives, without
the Company’s prior written consent. Participants agree and acknowledge that
they are aware of their obligations under federal and state securities laws
regarding the use of non-public information.
 
(d) As used in this Agreement:
 
(i) the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act; the terms
“beneficial owner” and “beneficial ownership” shall have the same meanings as
set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act; and the
terms “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind or nature;
 
(ii) the term “Standstill Period” shall mean the period commencing on the date
of this Agreement, and ending on the earlier to occur of (x) such date, if any,
as the Company has breached any of its commitments or obligations set forth in
this Agreement that have not been cured within five business days after notice
to the Company, or (y) the date that is 30 days prior to the first date that a
shareholder may properly notify the Company that it intends to submit a
shareholder proposal under Rule 14a-8 or nominate a candidate (or candidates)
for election as a director at the annual meeting following the Annual Meeting;
and
 
(iii) the term “beneficial ownership” of shares shall mean shares “beneficially
owned” within in the meaning afforded such term by Regulation 13d-3 promulgated
under the Exchange Act.
 
Section 4. Representations and Warranties of the Company. The Company represents
and warrants to the Participants that (a) the Company has the corporate power
and authority to execute the Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document, or any
material agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.
 
 
5

 
 
Section 5. Representations and Warranties of the Participants. Each Participant,
on behalf of itself, represents and warrants to the Company that (a) as of the
date hereof, such Participant beneficially owns only the number of shares of
Common Stock as described opposite its name on Exhibit A and Exhibit A includes
all Affiliates of any Participants that own any securities of the Company
beneficially or of record, (b) this Agreement has been duly and validly
authorized, executed and delivered by such Participant, and constitutes a valid
and binding obligation and agreement of such Participant, enforceable against
such Participant in accordance with its terms, except as enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) such Participant has the
authority to execute the Agreement on behalf of itself and the applicable
Participant associated with that signatory’s name, and to bind such Participant
to the terms hereof and (d) the execution, delivery and performance of this
Agreement by such Participant does not and will not violate or conflict with (i)
any law, rule, regulation, order, judgment or decree applicable to it, or (ii)
result in any breach or violation of or constitute a default (or an event which
with notice or lapse of time or both could become a default) under or pursuant
to, or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound.
 
Section 6. Mutual Non-Disparagement.
 
(a) Each Participant agrees that, during the Standstill Period, it will not
publicly, and it will cause each of its Affiliates and controlled Associates not
to publicly, directly or indirectly, in any capacity or manner, make, express,
transmit, speak, write, verbalize or otherwise communicate in any way (or cause,
further, assist, solicit, encourage, support or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, the Company or any of its then
serving directors, officers, Affiliates, subsidiaries, employees, agents or
representatives (collectively, the “Company Representatives”), or to malign,
harm, disparage, defame or damage the reputation or good name of the Company,
its business or any of the Company Representatives.
 
(b) The Company hereby agrees that, during the Standstill Period, it will not
publicly, and it will cause each of its Affiliates and controlled Associates not
to publicly, directly or indirectly, in any capacity or manner, make, express,
transmit, speak, write, verbalize or otherwise communicate in any way (or cause,
further, assist, solicit, encourage, support or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, any Participant or any of
their agents or representatives (collectively, the “Participant
Representatives”), or to malign, harm, disparage, defame or damage the
reputation or good name of any Participant or Participant Representatives.
 
 
 
6

 
 
(c) Notwithstanding the foregoing, nothing in this Section 6 or elsewhere in
this Agreement shall prohibit any Party from (i) taking any action permitted by
Section 3 or (ii) making any public statement or disclosure required under the
federal securities laws or other applicable laws; provided during the Standstill
Period with regard to Section 6(c)(ii), that such Party must provide written
notice to the other Parties at least two business days prior to making any such
public statement or disclosure required by under the federal securities laws or
other applicable laws that would otherwise be prohibited by the provisions of
this Section 6, and reasonably consider any comments of such other Parties.
 
Section 7. Company Policies. By the Annual Meeting, the Investor Nominee will
have reviewed the Company’s policies, procedures, and guidelines applicable to
members of the Board and will have agreed to abide by the provisions thereof
during his service as a director of the Company, which requests are of the same
type and scope as the Company requests of all members of the Board of Directors.
 
Section 8. Compensation. The Investor Nominee shall be compensated for his
services as a director and shall be reimbursed for his expenses on the same
basis as all other non-employee directors of the Company and shall be eligible
to be granted equity-based compensation on the same basis as all other
non-employee directors of the Company.
 
Section 9. Indemnification and Insurance. The Investor Nominee shall be entitled
to the same rights of indemnification and directors’ and officers’ liability
insurance coverage as the other non-employee directors of the Company as such
rights may exist from time to time.
 
Section 10. Demand Letters. Immediately following the execution hereof, the
Investor will withdraw the Investor’s demand letter(s) sent to the Company on
March 22, 2017 and October 4, 2017.
 
Section 11. Public Announcements. Promptly following the execution of this
Agreement, the Company and the Participants shall jointly issue a mutually
agreeable press release (the “Press Release”) announcing this Agreement,
substantially in the form attached hereto as Exhibit B. Prior to the issuance of
the Press Release, neither the Company nor the Participants shall issue any
press release or public announcement regarding this Agreement or take any action
that would require public disclosure thereof without the prior written consent
of the other Party. No Party or any of its Affiliates shall make any public
statement (including, without limitation, in any filing required under the
Exchange Act) concerning the subject matter of this Agreement inconsistent with
the Press Release.
 
Section 12. Specific Performance. Each of the Participants, on the one hand, and
the Company, on the other hand, acknowledges and agrees that irreparable injury
to the other Party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Participants or any
Participant, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive or
other equitable relief to prevent any violation of, the terms hereof, and the
other Party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available.
 
 
7

 
 
Section 13. Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by email
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending Party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
To the Company:
 
Command Center, Inc.
3609 S. Wadsworth Boulevard, Suite 250
Lakewood, Colorado 80235
Email: brendan.simaytis@commandonline.com
Attn: Brendan Simaytis, Associate General Counsel
 
with a copy to (which shall not constitute notice):
 
Latham & Watkins LLP
10250 Constellation Blvd.,
Suite 1100 Los Angeles, CA 90067
E-mail: steven.stokdyk@lw.com
Attention: Steven B. Stokdyk
 
To the Participants:
 
Ephraim Fields
c/o Echo Lake Capital
501 Madison Avenue, Floor 12A
New York, NY 10022
Email: ef@echolakecapital.com
 
with a copy to (which shall not constitute notice):
 
Foley & Lardner LLP
321 North Clark Street, Suite 2800
Chicago, IL 60654-5313
Email: PFetzer@foley.com
            PGoldberg@foley.com
Attention: Peter D. Fetzer
                 Phillip M. Goldberg
 
Section 14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Law of the State of Washington, without regard to conflict
of law principles thereof.
 
 
8

 
 
 
Section 15. Exclusive Jurisdiction. Each Party to this Agreement (i) irrevocably
and unconditionally submits to the personal jurisdiction of the state courts of
the State of Colorado and the federal courts of the United States of America
located in the State of Colorado, (ii) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court, (iii) agrees that any actions or proceedings arising in
connection with this Agreement or the transactions contemplated by this
Agreement shall be brought, tried and determined only in the state and federal
courts for or in the State of Colorado, (iv) waives any claim of improper venue
or any claim that those courts are an inconvenient forum and (v) agrees that it
will not bring any action relating to this Agreement or the transactions
contemplated hereunder in any court other than as specified in clause (iii) of
this Section 16.
 
Section 16. Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involved
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action directly or indirectly arising out of or relating to this
agreement or the transactions contemplated by this Agreement. Each Party to this
Agreement certifies and acknowledges that (a) no representative of any other
Party has represented, expressly or otherwise, that such other Party would not
seek to enforce the foregoing waiver in the event of a legal action, (b) such
Party has considered and understands the implications of this waiver, (c) such
Party makes this waiver voluntarily, and (d) such Party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 16.
 
Section 17. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
hereof, and supersedes all prior agreements with respect to the subject matter
hereof.
 
Section 18. Receipt of Adequate Information; No Reliance; Representation by
Counsel. Each Party acknowledges that it has received adequate information to
enter into this Agreement, that is has not relied on any promise, representation
or warranty, express or implied not contained in this Agreement and that it has
been represented by counsel in connection with this Agreement. Accordingly, any
rule of law or any legal decision that would provide any Party with a defense to
the enforcement of the terms of this Agreement against such Party shall have no
application and is expressly waived. The provisions of the Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.
 
Section 19. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
 
 
9

 
 
 
Section 20. Amendment. This Agreement may be modified, amended or otherwise
changed only in a writing signed by all of the Parties.
 
Section 21. Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall bind the successors and permitted assigns of the Parties, and inure to the
benefit of any successor or permitted assign of any of the parties; provided,
however, that no Party may assign this Agreement without the prior written
consent of the other Parties. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations, or liabilities hereunder
upon any person other than the Parties hereto and their respective successors
and assigns.
 
Section 22. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Parties hereto. Counterparts delivered by electronic
transmission shall be deemed to be originally signed counterparts.
 
[Remainder of this page intentionally left blank]
 
 
10

 
IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.
 
COMMAND CENTER, INC.
 
By: /s/ Richard K. Coleman Jr.
Name: Richard K. Coleman Jr.
Title: CEO
 
 
PARTICIPANTS:
 
EPHRAIM FIELDS
 
/s/ Ephraim Fields
 
ECHO LAKE CAPITAL
 
By: Ephraim Fields
 
/s/ Ephraim Fields
 
KEITH ROSENBLOOM
 
/s/ Keith Rosenbloom
 
LAWRENCE F. HAGENBUCH
 
/s/ Lawrence F. Hagenbuch
 
RANDALL BORT
 
/s/ Randall Bort
 
SEAN GELSTON
 
/s/ Sean Gelston
 
 
 
11

 
 
 
EXHIBIT A
 
Participant

 
Shares of Common Stock Beneficially Owned

Echo Lake Capital
 
None
Ephraim Fields
 
237,281
Keith Rosenbloom
 
None
Lawrence F. Hagenbuch
 
None
Randall Bort
 
None
Sean Gelston
 
None

 
 
 
 
 
 
12

 
 
 
EXHIBIT B
 
Press Release attached
 
 
 
 
 
 
 
13

 
 
 
[ccni_ex101000.jpg]
 
Command Center Reaches Agreement with Ephraim Fields of
Echo Lake Capital
 
DENVER, Colorado – April 16, 2018 – Command Center, Inc. (OTCQB: CCNI), a
national provider of on-demand and temporary staffing solutions, and Ephraim
Fields of Echo Lake Capital jointly announce today that they have entered into a
settlement agreement. Under the settlement agreement, Command Center will
appoint Lawrence F. Hagenbuch to its board of directors and will nominate a
designated slate of seven directors for election at its upcoming annual meeting,
consisting of Lawrence F. Hagenbuch, Richard K. Coleman, Jr., Steven Bathgate,
Steve Oman, R. Rimmy Malhotra, JD Smith and Galen Vetter.
 
All parties to the agreement have agreed to vote their shares of Command Center
stock in favor of the election of the designated slate, and Ephraim Fields has
agreed to not solicit proxies in support of its previously filed preliminary
proxy statement.
 
“We are pleased to have reached a resolution that we believe is in the best
interests of all shareholders,” said Rick Coleman, Command Center CEO. “We
believe this settlement demonstrates our board and management team’s fervent
commitment to achieving Command Center’s full potential. To that end, we will
continue to work constructively with Mr. Fields and with all other shareholders
to maximize shareholder value.”
 
Ephraim Fields commented: “Since I first called for changes in the company’s
leadership, there have been several important developments.  The company’s
Chairman has resigned, the CEO has resigned and a non-executive Board Director
has resigned. In addition, a current Board Member will not be nominated for
re-election at the upcoming shareholder meeting. I am optimistic that these four
people have been replaced with individuals who have the skill set and motivation
necessary to act in the best interests of all shareholders.”
 
 
About Command Center
 
Command Center provides flexible on-demand employment solutions to businesses in
the United States, primarily in the areas of light industrial, hospitality and
event services. Through 67 field offices in 23 states, the company provides
employment annually for approximately 33,000 field team members working for over
3,200 clients. For more information about Command Center, go to
commandonline.com.
 
 
 
14

 
 
 
Important Cautions Regarding Forward-Looking Statements
 
This news release contains forward-looking statements as defined by the Private
Securities Litigation Reform Act of 1995. Forward-looking statements include
statements concerning plans, objectives, goals, strategies, future events or
performance, and underlying assumptions and other statements that are other than
statements of historical facts. These statements are subject to uncertainties
and risks, including, but not limited to, national, regional and local economic
conditions, the availability of workers’ compensation insurance coverage, the
availability of capital and suitable financing for the company's activities, the
ability to attract, develop and retain qualified store managers and other
personnel, product and service demand and acceptance, changes in technology, the
impact of competition and pricing, government regulation, and other risks set
forth in our most recent reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission, copies of which are available on our website
at www.commandonline.com and the SEC website at www.sec.gov. All such
forward-looking statements, whether written or oral, and whether made by or on
behalf of the company, are expressly qualified by these cautionary statements
and any other cautionary statements which may accompany the forward-looking
statements. In addition, the company disclaims any obligation to update any
forward-looking statements to reflect events or circumstances after the date
hereof.
 
I nvestor Relations
Cody Slach
Liolios
Tel 949-574-3860
CCNI@liolios.com
 
 
 
 
15
